                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                  FORT MYERS DIVISION

IRA MARLOWE and MELANIE
MARLOWE,

              Plaintiffs,

v.                                                 Case No: 2:18-cv-245-FtM-38MRM

IRONSHORE SPECIALTY
INSURANCE COMPANY,

              Defendant.
                                          /

                                        ORDER1

       Before the Court is Magistrate Judge Mac R. McCoy’s Report and

Recommendation. (Doc. 38). Judge McCoy recommends that Plaintiffs Ira Marlowe and

Melanie Marlowe’s Motion to Compel Appraisal be granted. (Doc. 32). No objections

were filed to the Report and Recommendation, and the time to do so has expired. This

matter is ripe for review.

       After conducting a careful and complete review of the findings and

recommendations, a district judge may accept, reject, or modify the magistrate judge's

report and recommendation. See 28 U.S.C. § 636(b)(1); see also Williams v. Wainwright,

681 F.2d 732 (11th Cir. 1982).      In the absence of specific objections, there is no


1Disclaimer: Documents filed in CM/ECF may contain hyperlinks to other documents or
websites. These hyperlinks are provided only for users’ convenience. Users are
cautioned that hyperlinked documents in CM/ECF are subject to PACER fees. By
allowing hyperlinks to other websites, this Court does not endorse, recommend, approve,
or guarantee any third parties or the services or products they provide on their websites.
Likewise, the Court has no agreements with any of these third parties or their websites.
The Court accepts no responsibility for the availability or functionality of any hyperlink.
Thus, the fact that a hyperlink ceases to work or directs the user to some other site does
not affect the opinion of the Court.
requirement that a district judge review factual findings de novo, Garvey v. Vaughn, 993

F.2d 776, 779 n.9 (11th Cir. 1993), and the court may accept, reject, or modify, in whole

or in part, the findings and recommendations, 28 U.S.C. § 636(b)(1)(C). The district judge

reviews legal conclusions de novo, even in the absence of an objection. See Cooper-

Houston v. Southern Ry. Co., 37 F.3d 603, 604 (11th Cir. 1994).

      After careful consideration of the Report and Recommendation and an

independent review of the file, the Court accepts and adopts the Report and

Recommendation.

      Accordingly, it is now

      ORDERED:

      1. The Report and Recommendation (Doc. 38) is ACCEPTED and ADOPTED

          and incorporated into this Order. Plaintiffs’ Motion to Compel Appraisal (Doc.

          32) is GRANTED.

      2. All proceedings in this case are STAYED until the parties advise the Court that

          appraisal has been completed and the stay is due to be lifted. The parties must

          notify the Court of such matters within seven (7) days of the appraisal

          proceedings concluding.

      3. The parties are required to file a joint status report regarding the status of

          appraisal on or before January 21, 2019, and every forty-five (45) days until

          the conclusion of the appraisal proceedings.

      4. The Court reserves jurisdiction to appoint an umpire if the parties’ appraisers

          cannot agree on an umpire.




                                            2
      5. Nothing in this Order shall be construed as limiting Defendant’s ability to

         challenge the amount of attorney’s fees sought by the Plaintiffs in connection

         with Count II of the Complaint, including but not limited to the ability to challenge

         the reasonableness of the hourly rate charged or the number of hours

         expended.

      6. Any appraisal award will be delineated, such that each damaged building

         element and all other items included within the award be specifically described

         and the dollar amount of each such element or item be identified.

      7. The Clerk of Court is DIRECTED to add a stay flag on the docket.

      DONE and ORDERED in Fort Myers, Florida this 7th day of December 2018.




Copies: All Parties of Record




                                             3
